Citation Nr: 9931874	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-12 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran has been diagnosed with chloracne, and there is 
medical evidence of a nexus or link between the veteran's 
chloracne and claimed exposure to Agent Orange in service.  


CONCLUSION OF LAW

The veteran's claim for service connection for chloracne, 
claimed as secondary to exposure to Agent Orange, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
chloracne, which he contends was due to exposure to Agent 
Orange in service.  The initial question is whether the claim 
is well grounded.  In this regard, the veteran must satisfy 
three elements.  First, there must be evidence of an 
incurrence or aggravation of an injury in service.  Second, 
there must be evidence (i.e. medical) of a current 
disability.  Third, there must be evidence of a nexus or link 
between the in-service injury or disease and the current 
disability, as shown through the medical evidence.  See Epps 
v. Gober, 126 F.3d 1464 (1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era 
and has a disease listed at 38 C.F.R. § 3.309(e) (1999) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6) (1999).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (1999).  Moreover with respect to the 
present case, chloracne or other acneform disease shall have 
become manifest to a degree of 10 percent or more within a 
year of the date on which the veteran was last exposed to a 
herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(ii) (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by actual direct causation.  

A review of the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War era, and that he 
was awarded the Vietnam Service and Vietnam Campaign Medals, 
and was awarded the Purple Heart Medal for wounds sustained 
in combat.  His service medical records are negative for any 
indication of chloracne.  

Despite the fact that the veteran was not diagnosed with 
chloracne in service, he has submitted medical evidence 
containing diagnoses of chloracne, and which provide the 
required nexus between such a disorder and his active service 
to include exposure to Agent Orange therein.  Moreover, the 
veteran has submitted signed affidavits from his mother, his 
ex-wife, and his current significant other stating that he 
had chloracne symptomatology shortly after his return home 
from Vietnam.  

A letter, dated in January 1984 was received from the 
veteran's treating physician, Dewey O. Mays, M.D., stating 
that he had treated the veteran since November 1974, and that 
the veteran had severe chloracne since that time.  Dr. Mays 
stated that the veteran's chloracne was resistant to 
treatment, and that there was a "good possibility that such 
disorder was due to exposure to Agent Orange.  An additional 
letter dated in March 1993 was received from Dr. Mays, in 
which he stated that the veteran suffered from peripheral 
neuropathy due to exposure to dioxins contained in Agent 
Orange.  Dr. Mays stated that the veteran demonstrated 
symptoms of chloracne since the time he was first seen in 
1973.  Dr. Mays stated that he believed that the veteran's 
chloracne was directly related to Agent Orange exposure, 
noting the veteran's consistent history of this disorder.  

Moreover, VA clinical treatment records dated in January and 
October 1993 appear to show diagnoses of acne, "possibly 
chloracne."  However, aside from noting the veteran's self-
reported history of Agent Orange exposure, these records do 
not contain medical opinions suggesting a nexus between the 
chloracne and Agent Orange exposure.  In addition, a VA 
clinical treatment record dated in March 1998 contains the 
treating physician's observation that the veteran presented 
with pustules and hyperpigmented macules consistent with 
resolving cysts.  The physician stated that given the 
veteran's reported history of exposure to Agent Orange, the 
diagnosis of chloracne was appropriate, and that a biopsy was 
not necessary to establish that diagnosis.  

The veteran underwent a VA rating examination in January 
1994.  The examiner noted that the veteran reported having 
been exposed to Agent Orange while serving in Vietnam in 1967 
and 1968.  The examiner concluded his examination with a 
diagnosis of "acne, possibly chloracne, due to Agent Orange 
exposure.  In an addendum dated in May 1994, the examiner 
modified this diagnosis to "chloracne due to Agent Orange 
exposure."  

Further, the veteran submitted signed, notarized affidavits 
from his mother, [redacted], his former wife, [redacted] 
[redacted], and his current significant other, [redacted], 
all dated in August 1998, stating in essence that all three 
individuals witnessed the veteran's acneform symptomatology 
shortly after his return home from Vietnam in 1969.  Ms. 
[redacted] stated that she was a career Registered Nurse for 
over thirty years, and had never witnessed acne-like symptoms 
such as the veteran presented with upon his return home from 
Vietnam.  In addition, Ms. [redacted] reiterated Ms. [redacted] 
statements, and indicated that she had also been employed as 
a surgical assistant of some sort for over twenty years, and 
therefore, had the benefit of a medical perspective on the 
veteran's symptomatology.  

In any event, it is uncontroverted that the veteran served in 
Vietnam during the Vietnam War era.  He currently has several 
medical diagnoses of chloracne, which is listed among those 
diseases associated with exposure to Agent Orange.  Moreover, 
the January/May 1994 VA rating examination report, the report 
of the March 1998 VA clinical treatment record, and the 
letters from Dr. Mays all contain the required nexus between 
the veteran's diagnosed chloracne and exposure to Agent 
Orange.  In addition, the signed affidavits from Ms. 
[redacted], Ms. [redacted], and Ms. [redacted] indicate that the 
veteran demonstrated chloracne symptomatology within a year 
of his return home from Vietnam.  The Board finds that this 
evidence, when considered together, satisfies the elements 
for establishing a well-grounded claim for service 
connection.  Accordingly, his claim is granted to that extent 
only, and the case will be referred to the RO for additional 
development. 


ORDER

The veteran's claim for service connection for chloracne, 
claimed as secondary to Agent Orange exposure is well 
grounded.  To this extent, the appeal is allowed.  

REMAND

In light of the diagnoses of chloracne and the multiple 
medical opinions establishing a nexus between that disorder 
and the veteran's active service, to include Agent Orange 
exposure therein, the Board finds that an additional VA 
rating examination is necessary to conclusively establish 
whether or not the veteran's diagnosed chloracne is, in fact 
related to Agent Orange exposure.  To this end, the Board 
notes that the medical nexus opinions discussed above 
generally fail to fully discuss the rationale for their nexus 
conclusions.  Accordingly, the Board finds that the examiner 
should state whether the veteran currently has chloracne, and 
whether it is at least as likely as not, if chloracne is 
present, that this disorder was caused by Agent Orange 
exposure.  The examiner is also requested to review the 
medical evidence contained in the claims file and offer a 
full rationale for any opinions expressed.  Afterwards, the 
RO should readjudicate the veteran's claim for service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's chloracne, 
dated since the time of the last request 
for such records.  

2.  Upon completion of the above 
development, the veteran should be 
scheduled to undergo a VA rating 
examination by the appropriate specialist 
to determine the nature and etiology of 
any skin disorders which may be present.  
Specifically, the examiner is requested 
to determine whether the veteran has or 
has had chloracne, and is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
chloracne, if present, was caused as a 
result of exposure to herbicide agents 
while serving in Vietnam.  If it is 
determined that the veteran does not have 
chloracne or that such a determination 
cannot be made, the examiner should so 
state.  In addition, if chloracne is 
found, and the examiner determines that 
it was at least as likely as not caused 
by exposure to herbicide agents, the 
examiner is requested to offer an opinion 
as to the degree of severity of that 
chloracne.  All indicated studies and 
tests should be performed.  In addition, 
the examiner should offer a complete 
rationale for all opinions expressed.  
The veteran's claims folder should be 
made available to the examiner for review 
in advance of the scheduled examination.  

3.  After ensuring full compliance with 
the directives of this REMAND and after 
taking any necessary corrective action, 
the RO should then adjudicate the issue 
of entitlement to service connection for 
chloracne, claimed as secondary to Agent 
Orange exposure taking into account all 
relevant evidence.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered with this current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







